Title: From John Adams to William Richardson Davie, 11 January 1799
From: Adams, John
To: Davie, William Richardson



Sir
Philadelphia Jan 11th 1799

I have received the letter you did me the honor to write me on the thirtieth of last month inclosing an elegant masterly and patriotic address from the legislature of North Carolina.
I pray you Sir to accept of my thanks for the very polite and pleasing manner in which you have communicated to me this important expression of the sense and the pleasure of a State of so much weight in the union.
With great respect & Esteem I / have the honor to be your Excellency’s most / obedient & most humble servant

J Adams